Citation Nr: 0610542	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as 20 percent disabling. 

2.  Entitlement to an effective date earlier than November 
21, 2002, for the assignment of a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
REMAND

The veteran served a period of active service from February 
1966 to February 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In the August 2004 Board remand, the RO was specifically 
instructed to review new evidence added to the file since the 
March 2004 supplemental statement of the case (SSOC) and 
issue a new SSOC for the veteran's claim of entitlement to an 
increased evaluation for peptic ulcer disease if the claim 
remained denied.  Additional evidence, consisting of a 
duplicate December 2003 VA examination report as well as 
December 2003 reports of a complete blood count (CBC) and 
upper gastrointestinal (UGI) series performed in connection 
with the VA examination, was added to the file after being 
faxed by the RO to the Board in July 2004.  This evidence is 
pertinent to the veteran's peptic ulcer disease claim and has 
not been considered by the RO.  Further, the veteran has not 
waived initial RO consideration of the CBC and UGI reports.  
See 38 C.F.R. §§ 19.31, 19.37(b) (2005).  A review of the 
record subsequent to the August 2004 Board remand shows that 
the RO did not issue a SSOC for the aforementioned issue.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this is 
matter must again be remanded so that the RO may issue the 
veteran a SSOC for the issue of entitlement to an increased 
evaluation for peptic ulcer disease.  

The RO was also specifically instructed in the August 2004 
Board remand to issue a statement of the case (SOC) for the 
issue of entitlement to an effective date earlier than 
November 21, 2002 for the assignment of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  In this case, the veteran 
filed a timely NOD in November 2003 with respect to the RO's 
October 2003 rating decision which granted entitlement to a 
TDIU rating, effective from November 21, 2002.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2005); see also Manlincon v. West, 12 
Vet. App. 238 (1999).  A review of the record subsequent to 
the August 2004 Board remand shows that the RO did not issue 
a SOC for the aforementioned issue.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, this is matter must again 
be remanded so that the RO may issue the veteran a SOC for 
the issue of entitlement to an effective date earlier than 
November 21, 2002 for the assignment of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  

The Board acknowledges that a November 2004 rating decision 
effectuated the Board's August 2004 decision, and assigned 
schedular ratings of 70 percent, from November 18, 1993, and 
100 percent, from September 24, 2002, for post-traumatic 
stress disorder.  The veteran has not, however, withdrawn his 
appeal for an effective date earlier than November 21, 2002, 
for the assignment of the TDIU rating that had been assigned 
in October 2003.

Accordingly, the case is REMANDED for the following action:

1.  If the veteran's claim for 
entitlement to an increased rating for 
peptic ulcer disease remains denied after 
reviewing new evidence added to the file 
since the March 2004 SSOC was issued, the 
RO should issue a supplemental statement 
of the case (SSOC) to the veteran, and he 
should be given an opportunity to 
respond, before the case is returned to 
the Board.  

2.  Issue a statement of the case 
concerning the claim of entitlement to an 
effective date earlier than November 21, 
2002 for the assignment of a total 
disability rating based on individual 
unemployability (TDIU) due to service-
connected disabilities.  The appellant is 
hereby informed that he must submit a 
timely and adequate substantive appeal as 
to this issue in order for the issue to 
be before the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



